DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under AIA  35 USC § 103 are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 4 are rejected under AIA  35 USC § 103 as being unpatentable over US 20190134586 A1 (Nakagawa'586) in view of US 5,451,258 (Hillman).
Regarding claim 1, Nakagawa'586 discloses an apparatus (supply system 1 associable with substrate processing system) comprising:
an ampoule (vessel 11) having an outside surface and an inside surface defining an ampoule interior configured to contain a fluid (precursor of a liquid material) therein;
a gas delivery system (supply system 1) including a valve cluster (2nd valve 32 & 3rd valve 33) connected to the outside surface of the ampoule (vessel 11), the valve cluster (2nd valve 32 & 3rd valve 33) including
an inlet conduit (associated with 2nd valve 32 & inlet of vessel 11, & introduction line L1) connected to the ampoule (vessel 11) and configured to allow gas to flow into the ampoule (vessel 11),
an outlet conduit (associated with 3rd valve 33, outlet of vessel 11, & outward conduction line L2) connected to the ampoule (vessel 11) and configured to allow gas to flow out of the ampoule (vessel 11),
a first inlet valve (2nd valve 32 at inlet of vessel 11) connected to the inlet conduit (introduction line L1), and
a first outlet valve (associated with 3rd valve 33 at outlet of vessel 11) connected to the outlet conduit (outward conduction line L2);

    PNG
    media_image1.png
    2463
    2762
    media_image1.png
    Greyscale

FIG. 2 of Nakagawa'586
a precursor (precursor of a liquid material) contained with the ampoule (vessel 11), the precursor susceptible to formation of particulate contamination within the gas delivery system;
a gas pressure sensor (pressure gauge 24 &/or pressure gauge 241) configured to monitor pressure of the gas in the gas delivery system (supply system 1);
a needle valve (flow rate regulating valve 34 {e.g., a needle valve}) downstream from the ampoule (vessel 11), the needle valve needle valve (flow rate regulating valve 34 {e.g., a needle valve}, see e.g., ¶[0059], ¶[0083], ¶[0085], ¶[0171], ¶[0179], ¶[0226], ¶[0229], ¶[0246], & ¶[0292]) configured to variably adjust the pressure of the gas to a predetermined gas pressure value; and
a controller (control unit 50) in communication with the gas pressure sensor (pressure gauge 24 &/or pressure gauge 241) and a valve (pressure regulating valve 22), the controller (control unit 50) configured to send a signal to adjust the valve (pressure regulating valve 22, see e.g., ¶[0080], ¶¶[0084]-[0085], ¶[0087], ¶[0167], ¶¶[0226]-[0227], & ¶[0288]) to change the gas pressure in the gas delivery system (supply system 1).
FIGs. 1-3; & ¶¶[0010]-[0301].
Each of the limitations:
"configured to contain a fluid therein" associated with the ampoule;
"configured to allow gas to flow into the ampoule" associated with the inlet conduit;
"configured to allow gas to flow out of the ampoule" associated with the outlet conduit;
"susceptible to formation of particulate contamination within the gas delivery system" associated with the precursor contained with the ampoule;
"configured to monitor pressure of the gas in the gas delivery system" associated with the gas pressure sensor; and
"configured to variably adjust the pressure of the gas to a predetermined gas pressure value" associated with the needle valve; and
"configured to send a signal to adjust the valve to change the gas pressure in the gas delivery system" associated with the controller,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the ampoule of Nakagawa'586 is capable of containing a fluid therein;
the inlet conduit of Nakagawa'586 is capable of allowing gas to flow into the ampoule;
the outlet conduit of Nakagawa'586 is capable of allowing gas to flow out of the ampoule;
the precursor contained with the ampoule of Nakagawa'586 is capable of being susceptible to formation of particulate contamination within the gas delivery system;
each gas pressure sensor (each of pressure gauge 24 & pressure gauge 241) of Nakagawa'586 is capable of monitoring pressure of the gas in the gas delivery system;
the needle valve of Nakagawa'586 is capable of variably adjusting the pressure of the gas to a predetermined gas pressure; and
the controller of Nakagawa'586 is capable of sending a signal to the valve to adjust the valve to change the gas pressure in the gas delivery system,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Nakagawa'586 since Nakagawa'586 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations [the limitation] disclosed by Nakagawa'586.  In addition, expressions relating to the contents (precursor contained with the ampoule of Nakagawa'586, being susceptible to formation of particulate contamination within the gas delivery system) of an apparatus during an intended operation are of no significance in determining the patentability of the apparatus being claimed.  In a like manner, inclusion of material or article worked upon (precursor contained with the ampoule of Nakagawa'586, being susceptible to formation of particulate contamination within the gas delivery system) by the apparatus being claimed does not impart patentability to the claims.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
	Nakagawa’586 differs from the present invention in that Nakagawa’586 does not teach the needle valve enclosed by a heated enclosure configured to heat and cool the needle valve.
	Hillman teaches enclosing control valves (including valve 76 which is identified as a “B-Series valve from NUPRO Company of Willoughby, Ohio” (column8 lines 39-40) which is a needle valve), pipes, and mass flow controller are mounted on heater plates 23, 62, 82 that heat and cool the valves, pipes, mass flow controller, and thermal zones 12, 14, and 16 to prevent condensation in the line. (Abstract, Figures 1-2)
	The motivation for adding the heaters of Hillman to heat and cool the valves (including the needle valve 34), pipes, and mass flow controllers of Nakagawa’586 is to prevent condensation of the vaporized precursor in the valves, pipes, and mass flow controllers of Nakagawa’586 as taught by Hillman. 
Therefore it would have been obvious to a person having ordinary skill in the art before the filing of the invention to add the heaters of Hillman to heat and cool the valves (including the needle valve 34), pipes, and mass flow controllers of Nakagawa’586.
Regarding claim 3, Nakagawa'586 discloses:
the gas pressure sensor (pressure gauge 24) positioned upstream from the valve cluster.
FIGs. 1-3; & ¶¶[0010]-[0301].
Regarding claim 4, Nakagawa'586 discloses:
the gas pressure sensor (pressure gauge 241) positioned downstream from the valve cluster.
FIGs. 1-3; & ¶¶[0010]-[0301].
Claims 2, 8, 10, and 11 are rejected under AIA  35 USC § 103 as being unpatentable over Nakagawa'586 and Hillman as applied to claims 1, 3, and 4 above, and further in view of US 5330072 A (Ferri'072).
Regarding claim 2, Nakagawa’586 and Hillman do not expressly disclose:
the controller in communication with the needle valve;  and
the controller configured to send a signal to the needle valve to adjust the needle valve to change the gas pressure in the gas delivery system.
Regarding claim 2, Ferri'072 discloses:
a controller (conventional CPU or other electronic control system may be used with unique software controls to provide automatic system oversight, see e. g., col. 10, ll. 9-65) in communication with a needle valve (motorized control needle valve 86 interfaced with conventional CPU or electronic control system, see e. g., col. 14, ll. 58-68); and
the controller (conventional CPU or other electronic control system) configured to send a signal to the needle valve (motorized control needle valve 86) to adjust the needle valve (motorized control needle valve 86) to change the gas pressure in a gas delivery system (e.g., pressure/vacuum 30c supplying one or more end-use stations 14 by way of main outlet line 44 including chemical delivery pressure gauge 84 &  motorized control needle valve 86).
FIGs. 1, 1B, 3 & 5; col. 4, l. 16 - col. 4, l. 19; col. 7, l. 49 - col. 9, l. 6; col. 8, l. 49 - col. 9, l. 40; col. 10, ll. 9-65; col. 14, l. 6 - col. 15, l. 53; & col. 15, l. 6 - col. 16, l. 17.

    PNG
    media_image2.png
    2729
    1952
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    2537
    1210
    media_image3.png
    Greyscale

                 FIG. 1B of Ferri'072 (Cropped)                   FIG. 5 of Ferri'072 (Cropped)
A motivation for configuring the controller of Nakagawa’586 and Hillman to send a signal to the needle valve to adjust the needle valve as disclosed by Ferri'072, as providing an automatic or mechanical means to replace a manual activity which accomplishes the same result, is obvious.  See e.g., Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007) ("Accommodating a prior art mechanical device that accomplishes [a desired] goal to modern electronics would have been reasonably obvious to one of ordinary skill in designing children's learning devices.  Applying modern electronics to older mechanical devices has been commonplace in recent years."); MPEP § 2114(IV); In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); & MPEP § 2144.04(III).
Therefore it would have been obvious to a person having ordinary skill in the art before the filing of the invention to configure the controller of Nakagawa’586 and Hillman to send a signal to the needle valve to adjust the needle valve as disclosed by Ferri'072.
Regarding claim 8, Ferri'072 discloses:
the needle valve (motorized control needle valve 86 interfaced with conventional CPU or electronic control system, see e. g., col. 14, ll. 58-68) a motor-controlled valve.
FIGs. 1, 1B, 3 & 5; col. 4, l. 16 - col. 4, l. 19; col. 7, l. 49 - col. 9, l. 6; col. 8, l. 49 - col. 9, l. 40; col. 10, ll. 9-65; col. 14, l. 6 - col. 15, l. 53; & col. 15, l. 6 - col. 16, l. 17.

Regarding claim 10, Hillman teaches that a controller 24 controls heating and cooling of the heated enclosures 12, 14, and 16.
Regarding claim 11, Nakagawa’586 does not expressly disclose:
the controller in communication with the heated enclosure and needle valve;  and
the controller configured to send a signal to the needle valve to adjust the needle valve to change the gas pressure in the gas delivery system, and to heat and cool the heated enclosure 
Regarding claim 11, Ferri'072 discloses:
a controller (conventional CPU or other electronic control system may be used with unique software controls to provide automatic system oversight, see e. g., col. 10, ll. 9-65) in communication with a needle valve (motorized control needle valve 86 interfaced with conventional CPU or electronic control system, see e. g., col. 14, ll. 58-68); and
the controller (conventional CPU or other electronic control system) configured to send a signal to the needle valve (motorized control needle valve 86) to adjust the needle valve (motorized control needle valve 86) to change the gas pressure in a gas delivery system (e.g., pressure/vacuum 30c supplying one or more end-use stations 14 by way of main outlet line 44 including chemical delivery pressure gauge 84 &  motorized control needle valve 86).
FIGs. 1, 1B, 3 & 5; col. 4, l. 16 - col. 4, l. 19; col. 7, l. 49 - col. 9, l. 6; col. 8, l. 49 - col. 9, l. 40; col. 10, ll. 9-65; col. 14, l. 6 - col. 15, l. 53; & col. 15, l. 6 - col. 16, l. 17.

    PNG
    media_image2.png
    2729
    1952
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    2537
    1210
    media_image3.png
    Greyscale

                 FIG. 1B of Ferri'072 (Cropped)                   FIG. 5 of Ferri'072 (Cropped)
Regarding claim 11, Hillman teaches that a controller 24 controls heating and cooling of the heated enclosures 12, 14, and 16.
A motivation for configuring the controller of Nakagawa’586 to send a signal to the needle valve to adjust the needle valve as disclosed by Ferri'072, as providing an automatic or mechanical means to replace a manual activity which accomplishes the same result, is obvious.  See e.g., Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007) ("Accommodating a prior art mechanical device that accomplishes [a desired] goal to modern electronics would have been reasonably obvious to one of ordinary skill in designing children's learning devices.  Applying modern electronics to older mechanical devices has been commonplace in recent years."); MPEP § 2114(IV); In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); & MPEP § 2144.04(III).
The motivation for adding the controller of Hillman to the controller of Nakagawa’586 is to control the heaters of Hillman to heat or cool the enclosure as taught by Hillman.
Therefore it would have been obvious to a person having ordinary skill in the art before the filing of the invention to configure the controller of Nakagawa’586 to send a signal to the needle valve to adjust the needle valve as disclosed by Ferri'072; and to control the heaters to heat or cool the enclosure as taught by Hillman.

Claim 5 is rejected under AIA  35 USC § 103 as being unpatentable over Nakagawa’586, Hillman, and Ferri'072 as applied to claims 1-4, 8, 10, & 11 above, and further in view of US 3854443 A (Baerg'443).
Regarding claim 5, Nakagawa’586 discloses:
the needle valve (flow rate regulating valve 34 {e.g., a needle valve}) comprising a manual control configured to provide fine adjustment of gas flow through the needle valve,
(FIGs. 1-3; & ¶¶[0010]-[0301]); and
Ferri'072, discloses:
the needle valve (needle valve 86) comprising a manual control configured to provide fine adjustment of gas flow through the needle valve,
(FIGs. 1, 1B, 3 & 5; col. 4, l. 16 - col. 4, l. 19; col. 7, l. 49 - col. 9, l. 6; col. 8, l. 49 - col. 9, l. 40; col. 10, ll. 9-65; col. 14, l. 6 - col. 15, l. 53; & col. 15, l. 6 - col. 16, l. 17).
Regarding claim 5, Nakagawa’586, Hillman, and Ferri'072 does not expressly disclose:
a manual control including a Vernier handle.
Regarding claim 5, Baerg'443 discloses:
the needle valve (each of needle valves 26-36 {labeled 30a, 31a, 34a, & 35a in FIG. 7) comprising a manual control including a Vernier handle configured to provide fine adjustment of gas flow through the needle valve.
FIGs. 1-3, 7, & 8; col. 2, ll. 34-54; & col. 5, ll. 1-33.

    PNG
    media_image4.png
    1358
    2106
    media_image4.png
    Greyscale

FIG. 7 of Baerg'443 (Cropped)
A motivation for adding the Vernier handle as disclosed by Baerg'443 to the needle valve of Nakagawa’586, Hillman, and Ferri'072 is to have the capability of making precise adjustments in flow through the needle valve while at the same time having the capability of repeatably making precise adjustments in flow through the needle valve.
Therefore it would have been obvious to a person having ordinary skill in the art before the filing of the invention to add the Vernier handle as disclosed by Baerg'443 to the needle valve of Nakagawa’586, Hillman, and Ferri'072.
Claims 6 & 7 are rejected under AIA  35 USC § 103 as being unpatentable over Nakagawa’586, Hillman, and Ferri'072 as applied to claims 1-4, 8, 10, & 11 above, and further in view of WO 2019143665 A1 (Shamsi'665).
Regarding claim 6, Nakagawa’586, Hillman, and Ferri’072 do not expressly disclose:
a second inlet valve connected to the inlet conduit and upstream of the first inlet valve,
a second outlet valve connected to the outlet conduit and downstream of the first outlet valve, and
a bypass conduit including a bypass valve disposed between the inlet conduit and the outlet conduit.
Regarding claim 6, Shamsi'665 discloses:
a second inlet valve (pneumatic inlet V-1) connected to an inlet conduit (carrier gas delivery line 160 connected to input port 114) and upstream of a first inlet valve (normally closed pneumatic inlet PV-3),
a second outlet valve (pneumatic inlet V-2) connected to an outlet conduit (outlet line connected to outlet port 116) and downstream of a first outlet valve (normally closed pneumatic inlet PV-4), and
a bypass conduit (bypass line including normally opened pneumatic inlet PV-2) including a bypass valve (normally opened pneumatic inlet PV-2) disposed between the inlet conduit (carrier gas delivery line 160 connected to input port 114) and the outlet conduit (outlet line connected to outlet port 116).
FIGs. 1 & 4; ¶[0014]; ¶[0017]; & ¶¶[0034]-[0049].
A motivation for adding the second inlet valve connected to the inlet conduit, the second outlet valve connected to an outlet conduit, and the bypass conduit including the bypass valve disposed between the inlet and outlet conduits as disclosed by Shamsi'665 the inlet and outlet

    PNG
    media_image5.png
    2114
    2030
    media_image5.png
    Greyscale

FIG. 4 of Shamsi'665 (Cropped)
conduits of Nakagawa’586, Hillman, and Ferri’072 is to have the capability of switching the carrier gas between being supplied to the ampoule to provide the precursor in the gaseous state to process chamber and bypassing the ampoule to precursor conserve the precursor when note providing the precursor in the gaseous state to process chamber.
Therefore it would have been obvious to a person having ordinary skill in the art before the filing of the invention to adding the second inlet valve connected to the inlet conduit, the second outlet valve connected to an outlet conduit, and the bypass conduit including the bypass valve disposed between the inlet and outlet conduits as disclosed by Shamsi'665 the inlet and outlet conduits of Nakagawa’586, Hillman, and Ferri’072.
Regarding claim 7, Shamsi'665 discloses:
the bypass conduit (bypass line including normally opened pneumatic inlet PV-2) and the bypass valve (normally opened pneumatic inlet PV-2) connected to and disposed between the second inlet valve (pneumatic inlet V-1) and the second outlet valve (pneumatic inlet V-2).
FIGs. 1 & 4; ¶[0014]; ¶[0017]; & ¶¶[0034]-[0049].
Claim 9 is rejected under AIA  35 USC § 103 as being unpatentable over Nakagawa’586 and Hillman and Ferri'072 as applied to claims 1-4, 8, 10, & 11 above, and further in view of N-H Chung et al.  "Modelling and Injection Rate Estimation of Common-Rail Injectors for Direct-injection Diesel Engines."  Proceedings of the Institution of Mechanical Engineers, Part D: Journal of Automobile Engineering.  222 [6] 2008.  pp. 1089-1101. (Chung'2008) as evidenced by US 20110256724 A1 (Chandrasekharan'724).
Regarding claim 9, Nakagawa’586, Hillman, and Ferri’072 do not expressly disclose:
the motor-controlled valve comprises a piezoelectric controlled linear actuator.
Regarding claim 9, Chung'2008 discloses:
a motor-controlled valve comprising a piezoelectric controlled linear actuator (Chung'2008 piezo-actuators are regarded to be linear actuators).
FIGs. 1-6; & pp. 1089-¶[0014]; ¶[0017]; & ¶¶[0034]-[0049].

    PNG
    media_image6.png
    3411
    2862
    media_image6.png
    Greyscale

FIGs. 3A-B of Chung'2008
Substituting a piezoelectric controlled linear actuator as disclosed by Chung'2008 for the needle valve of Nakagawa’586, Hillman, and Ferri’072, as an implementation of a predictable variation of equivalents, is obvious.  In re Fout, 675 F.2d 297, 301 (CCPA 1982); see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2143 (B).
Therefore it would have been obvious to a person having ordinary skill in the art before the filing of the invention to substitute the piezoelectric controlled linear actuator as disclosed by Chung'2008 for the needle valve of Nakagawa’586, Hillman, and Ferri’072.
Response to Arguments
Applicant’s arguments, filed April 14/2022, with respect to the rejections of claims 1-11 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 5,451,258 (Hillman).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention. US 9556519 B2, US 8518181 B2, US 9181097 B2, and EP 0419939 A1 could be used in place of Hillman in the above 103 rejections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716